CARPENTER, District Judge.
This is a bill in equity to enjoin an alleged infringement of the third claim of letters patent No. 159,537, granted February 9, 1875, to Stewart L. Bergstresser, as follows: “(3) A plate holder closed on all sides except the one where the picture is inserted, substantially as set forth.” In the plate holder shown in the patent the photographic plate is inserted through the front, and the holder has no other opening through which light could come to the sensitized plate. A piale holder exactly similar, in this regard, is shown in the letters patent; No. 110,771, granted July 4, 1871, to John Stork and Jacob Stork, In which there is no opening except that through which the plate is inserted. The complainant points out that in the Stork holder the plate is drawn into the box by means of a plunger or handle passing through a hole in the back of the box, and that light may he admitted around this plunger; but the drawing annexed to the patent here in suit also shows a handle for operating a íjgxible shutter, which handle passes through a slot in the back of the box, and around which light may he admitted. It is thus evident that such an opening is not excluded by the words “closed on all sides.” The structure described in the third claim of the Bergstresser pa tent is therefore fully shown in the Stork patent. The claim is invalid, for want of novdlty, and the bill must be dismissed.